          AO 245B (Rev. 0210812019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                 Page I 0£ I




                                             UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                         v.                                              (For Offenses Committed On or After November 1, 1987)


                        Braulio Armando Ramirez-Lopez                                    Case Number: 3:19-mj-21585

                                                                                         Donald L Levine
                                                                                         Defendant's Attorney

                           xr- L/
                               , ,,..,,...,
                                        ./ ~1 ;;                           1 J;
         REGISTRATION NO. ,_,. '                    ,
                                                        {   /   i'




         THE DEFENDANT:
          IZI pleaded guilty to count(s) 1 of Complaint
                                                   ~~~---~~~~~~~~~~~~~~~~~~~~~~~



          D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                    Nature of Offense                                                              Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

          D The defendant has been found not guilty on count( s)                     ~~~~~~~~~~~~~~~~~~~




          D Count(s)                                                                      dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                       '&    TIME SERVED                             D                                        days

          IZI Assessment: $10 WAIVED IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                            charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Frida~ril    12, 2019
                                                                                      Date of Imposition of Sentence


         Received (\.
                       DDUUS~Mt·~~~~~~~
                                                                                         /!;~
                                                                                      HONORABLE F. A. GOSSETT III
                                                                     FILED            UNITED STATES MAGISTRATE JUDGE

                                                                     Apr 12 2019
         Clerk's Office Copy                          CLERK, U.S. DISTRICT COURT                                                    3:19-mj-21585
                                                   SOUTHERN DISTRICT OF CALIFORNIA
----   -------~------~-----~-------~-------------
